The opinion recognizes and defines with sufficient clarity, we think, the two alternatives under which Lloyds may qualify to do business in Alabama by virtue of section 8360 of the Code.
If, as insisted in brief, the petition for mandamus discloses that the Superintendent of Insurance erroneously construes the statute to mean they may qualify only under the latter alternative, this would not warrant a mandamus, unless the showing made to him as required by law entitled the applicant to a license to do business in Alabama. That showing was made a part of the petition.
For reasons sufficiently stated in the opinion, such showing did not entitle the applicant to a license. Obviously, this court cannot take judicial notice of the statutory laws of the state of Texas, nor of further data presented in brief.
Suffice to say the record does not disclose an actual paid-up cash capital, nor a maintained surplus, as required by section 8351, as defined in the opinion.
The withdrawal rights of underwriters as disclosed by the record are correctly shown in the opinion. For reasons there given, there is not shown a cash capital or maintained surplus of $100,000.00 standing as a guaranty fund behind policies issued so long as the Lloyds continues in business. What disposition is to be made of any surplus as between underwriters after the association has gone out of business and all policy obligations have been met would, as of course, be no concern of policy-holders.
In no event could a license issue in 1938 on any showing of financial condition as of December 31, 1936. We dealt with the case on the merits that all concerned should have a construction of the statutes.
Application overruled.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.